Title: From Thomas Jefferson to Brizard, 4 December 1787
From: Jefferson, Thomas
To: Brizard, Gabriel, Abbé



4me. Decembre 1787.

Monsieur Jefferson a l’honneur de remercier Monsieur de Brizard de l’excellente ouvrage sur feu l’Abbé Mably, qu’il a eu la bonté de lui envoyer. L’eloge est vraiment digne de cet auteur celebre, et estimable autant que celebre. Ses ouvrages y sont analysés et characterisés de sorte à faire voir que l’analyste en feroit d’excellentes dans la meme genre s’il le voudroit. M. Jefferson prie très ardemment que sa patrie pourroit remplir toutes les esperances que Monsieur Brizard a la bonté d’en former. Il a l’honneur de l’assurer de sa consideration tres distinguée.
